DETAILED ACTION
This office action is responsive to communication filed on June 7, 2022.
Claim Interpretation
No claim limitations are interpreted to invoke 35 USC 112(f) at this time.
Claim Rejections - 35 USC § 112
All rejections under 35 USC 112 are hereby removed in view of Applicant’s response.
Allowable Subject Matter
Claims 1, 4, 6-15, 20, 23, 24 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claim 1, the prior art of record does not teach nor reasonably suggest a solid-state imaging element comprising the combination of: a plurality of photoelectric conversion elements each of which photoelectrically converts incident light to generate a first electric signal; a detection circuit configured to detect whether or not a change amount of the first electric signal of each of the plurality of photoelectric conversion elements exceeds a predetermined threshold and outputs a detection signal indicating a result of the detection; a signal supply circuit configured to supply the first electric signal of each of the plurality of photoelectric conversion elements to a connection node according to a predetermined control signal; and a pixel signal generation circuit configured to generate a pixel signal according to a second electric signal generated by the photoelectric conversion element, wherein the detection circuit detects whether or not the change amount of the first electric signal supplied to the connection node exceeds the predetermined threshold, the signal supply circuit sequentially selects the second electric signal of each of the plurality of photoelectric conversion elements to supply to the pixel signal generation circuit in a case where the change amount exceeds the predetermined threshold, the pixel signal generation circuit includes: a reset transistor that initializes a floating diffusion layer; an amplification transistor that amplifies a signal of a voltage of the floating diffusion layer; and a selection transistor that outputs the amplified signal as the pixel signal according to a selection signal, and the detection circuit includes: a plurality of N-type transistors that converts the first electric signal into a voltage signal of a logarithm of the first electric signal; and a P-type transistor that supplies a constant current to the plurality of N-type transistors.

	Claims 4, 6-9 and 13-15 are allowed as depending from an allowed claim 1.

	Consider claim 10, the prior art of record does not teach nor reasonably suggest a solid-state imaging element comprising the combination of: a plurality of photoelectric conversion elements each of which photoelectrically converts incident light to generate a first electric signal; a detection circuit configured to detect whether or not a change amount of the first electric signal of each of the plurality of photoelectric conversion elements exceeds a predetermined threshold and outputs a detection signal indicating a result of the detection; a signal supply circuit configured to supply the first electric signal of each of the plurality of photoelectric conversion elements to a connection node according to a predetermined control signal, wherein the detection circuit outputs a pixel signal corresponding to the first electric signal, the signal supply circuit sequentially selects the first electric signal of each of the plurality of photoelectric conversion elements to supply to the connection node in a case where the change amount exceeds the predetermined threshold, and the detection circuit includes: first and second N-type transistors that convert the first electric signal into a voltage signal of a logarithm of the first electric signal; and a P-type transistor that supplies a constant current to the first and second N-type transistors.

	Claims 11 and 12 are allowed as depending from an allowed claim 10.

	Consider claim 20, the prior art of record does not teach nor reasonably suggest a solid-state imaging element comprising the combination of: a first photoelectric conversion element that generates a first electric signal; a second photoelectric conversion element that generates a second electric signal; a detection circuit configured to detect whether or not at least any one of a change amount of the first electric signal or a change amount of the second electric signal exceeds a predetermined threshold to output a detection signal indicating a result of the detection; a connection node connected to the first photoelectric conversion element, the second photoelectric conversion element, and the detection circuit; a first transistor that supplies the first electric signal to the connection node according to a first control signal; a second transistor that supplies the second electric signal to the connection node according to a second control signal; a pixel signal generating circuit that generates a first pixel signal according to a third electric signal generated by the first photoelectric conversion element and generates a second pixel signal according to a fourth electric signal generated by the second photoelectric conversion element; a third transistor connected to the first photoelectric conversion element and the pixel signal generating circuit; and a fourth transistor connected to the second photoelectric conversion element and the pixel signal generating circuit, wherein the detection circuit detects whether or not a change amount of either the first or second electric signal supplied to the connection node exceeds the predetermined threshold, the third transistor supplies the third electric signal to the pixel signal generating circuit in a case where the change amount of the first electric signal exceeds the predetermined threshold, the fourth transistor supplies the fourth electric signal to the pixel signal generating circuit in a case where the change amount of the second electric signal exceeds the predetermined threshold, the pixel signal generating circuit includes: a reset transistor that initializes a floating diffusion layer; an amplification transistor that amplifies a signal of a voltage of the floating diffusion layer; and a selection transistor that outputs the amplified signal as the first or second pixel signal according to a selection signal, and the detection circuit includes: a plurality of N-type transistors that converts a photocurrent into a voltage signal of a logarithm of the photocurrent; and a P-type transistor that supplies a constant current to the plurality of N-type transistors.

	Claims 23, 24 and 26-28 are allowed as depending from an allowed claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696